 Case 4:18-cv-04704 Document 1-8 Filed on 12/13/18 in TXSD Page 1 of 2                                                                                     11/29/2018 10:58 AM
                                                                                                                                      Chris Daniel - District Clerk Harris County
                                                                                                                                                        Envelope No. 29345903
                                                                                                                                                   By: VERONICA GONZALEZ
                                                               CAUSE        NO.      201882890                                                      Filed: 11/29/2018 10:58 AM

                                                               RECEIPT       NO.                                       0.00                 ATY
                                                                              ***+***+**                                            TR     #   73565842

PLAINTIFF:          FIESTA MART         LLC      (SUCCESSOR-IN-INTEREST            TO    FIESTA MART              In    The        151st
INC)                                                                                                                          Judicial District Court
      vs.                                                                                                                 of Harris Courity,       Texas
DEFENDANT:          AcON    INVESTMENTs          LLc                                                                     i5isT   DlsTRlcT cOuR'r
                                                                                                                 Houston,        TX

                                                            CITATION        (NON-RESIDENT)
THE     STATE       OF TEXAS
Cour`ty of Harris




                                                                                                                            k
                                                                                                                          er
TO:     ACON    INVESTMENTS        Lljc     (DELAWARE        1.IMITED      LIABILITY     COMPANY)         BY     SERVING




                                                                                                                        Cl
        ITS    REGISTERED AGENT CORPORATION TRUST CENTER




                                                                                                                   t
       1209     ORANGE        STREET          WILIMINGTON          DE      19801




                                                                                                               ric
       Attached is      a    copy of      PljAINTIFF'S ORIGINAL             PETITION AND REOUEST                       foR DISCLOSURE




                                                                                                    ist
This instrument was filed on the 16th dav of November.                                       201S,        in the above cited cause number




                                                                                                 lD
and court. The instrument attached describes the claim against you.

            YOU HAVE BEEN SUED,                        You may employ an attorney.                If you or your attorney do not file a




                                                                                         nie
written answer with the District Clerk who issued this citation by 10:00 a.in on the Monday
next following t.he expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.


TO OFFICER SERVING:
                                                                                   Da
                                                                             is
            This citatic>n was            issued on 20th day of November,                        2018,     under my hand and
seal of said Court.
                                                                        hr


                                                                                                 Chaae
                                                                   C
                                                             of




Issued at reauest c>f :                                                                          CHRIS DANIEL, District Clerk
REID,       PENNY     PACKARD                                                                    Harris Coiinty, Texas
                                                           e




2021        MCKINNEY        AVE   STE     2000                                                   201 Caroline, Houston, Texas                       77002
DALLAS,         TX     75201                                                                     (P.O.    Box       4651,        Houston,      Texas    77210)
                                                       ffic




Tel:        (214)     981-3300
Bar     No.:         15402570                                                            Generated       By:     MOMON,          RHONDA           HWP//11103720
                                              O




STATE OF
                                                         OFFICER/AUTHORIZED            PERSON      RETURN
County of
                                        py




PERSONALLY APPEARED before me,                               the undersigned author].ty,
                                   o




who beirig by me duly sworn, deposes and says that in the County of
                                C




State of                            he delivered to t.he within named defendants in person at t.he
follcjwing times and places to wit:
                            ial




                    NAME
                      fic




                                                                                                               =±.:?,;:;,.iiELPLACE
                of
            Un




a true copy of this notice, with a copy of :

accompanying same; and further, that he is an adult. and is in no manner int.erested in this suit
and is the person competent to make oath of the fact.

                                                                Affiant/Deputy
On this day,                                                known to me t.o be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return .

 SWORN TO AND               SUBSCRIBED BEFORE ME,             on    this   ____++_      day of




                                                                                                           Notary Public




                                                                   •73565842.
Case 4:18-cv-04704 Document 1-8 Filed on 12/13/18 in TXSD Page 2 of 2




                                          AFFIDAVIT OF SEF}VICE


State of Texas                                       County of Harris                                    151 st Judicial District Court

Case Number: 2018-82890

Plaintiff:




                                                                                                            k
Fiesta Mart, LLC




                                                                                                          er
VS.




                                                                                                        Cl
Defendant:




                                                                                                   t
ACON Investments, LLC




                                                                                               ric
For:




                                                                                     ist
Penny P. Reid
717 N. Harwood Street




                                                                                  lD
Suite 3400
Dallas, TX 75201




                                                                           nie
Pleceived by On Time Process Service on the 27th day of November, 2018 at 10:03 am to be served on
F}egistered Agent for ACON.Investments, LLC Corporation Trust Company,1209 Orange Street,
Wllmington, DE 19801.                                              Da
                                                              is
I, Kevin S. Dunn, being duly sworn, depose and say that on the 27th day of November, 2018 at 3:50 pin,I:
                                                         hr

Executed service by delivering a true copy of the Cover Letter; Citation with Original Petltion; First
Amended Petition; and Motion for Thomas D. Cunn.ingham to Appear Pro Hac Vice on Behalf of
                                                   C



Plaintiff with Proposed Order , to: Amy Mclaren, of Corporation Trust Company as Authorized
Agent at the address of: 1209 Orange Street, Wilmington, DE 19801, who is authorized to accept
                                              of




service for ACON Investments, LLC, and informed said person of the contents therein, in compliance
                                          e




with state statutes.
                                    ffic




Description of Person Served: Age: 35, Sex.: F, Place/Skin Color: White, Height: 5'6", Weight: 130, Hair:
Brown, Glasses: N
                             O




"I certify that I am over the age of 18, have no interest ln the above action, and am a Certified Process
                         py




Server in good standing in the judicial circuit in which the process was served. I have personal knowledge of
the facts set forth in this affidavit, and they are true and correct."
                       o
                    C
                 ial
             fic




                                                                         Kev[n S. Dunn
             of




                                                                         Authorized State of Delaware
       Un




Subscribed and Sworn to before me on the 27th day
of November, 2018 by the affiant who is personally                        On Time Process Service
knowntom\9i~                                                              1700 Pacific Ave
                                                                          Suite 1040
                                                                          Dallas, TX 75201
NOTABY PuBLIC
                                                                          (21 4) 740-9999

                                                                          Our Job Serial Number: ONT-2018004615
  ENOR'RIS                                                                Pef: 58585-10040-07545
                 BR'TT
    NOTARY PuBLIC
      STATE OF DELAWARE
                                    ht © 1992-2018 Database Servico6, lnc. - Prcoess Sorvor's Toolbox V8.Oi
                           20!Pn'


                                                                                                 1111111111111111111111111111111111111
